FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedJuly 10, 2012 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On June 2012 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows. Company Name: BRF - Brasil Foods S.A. Management and Related Person (X) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,721,600 1.11 1.11 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,721,600 1.11 1.11 1 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On June 2012 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council (X) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 154.587 0,02 0,02 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common Concórdia Sell 06/12/2012 100 32,55 3.255,00 Share Common Concórdia Sell 06/13/2012 100 32,80 3.280,00 Share Common Concórdia Sell 06/14/2012 100 33,30 3.330,00 Share Common Concórdia Sell 06/13/2012 100 33,00 3.300,00 Share Common Concórdia Sell 06/14/2012 100 33,50 3.350,00 Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 154.587 0,02 0,02 2 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On June 2012 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers (X) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 229.459.626 26.30 26.30 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common Concórdia Venda 04/06/2012 210.200 31,42 660390300 Share Common Merrill Lynch Venda 04/06/2012 139.800 31,56 441175100 Share Common HSBC Venda 05/06/2012 5.200 31,21 16229200 Share Common Votorantim Venda 05/06/2012 2.800 31,65 8862000 Share Common Fator Venda 06/06/2012 137.500 31,79 437102800 Share Common Itaú Venda 06/06/2012 211.200 31,63 668009100 Share Common Liquidez Venda 06/06/2012 101.300 31,83 322436400 Share Common BTG Venda 08/06/2012 161.200 32,63 525932200 Share Common Merrill Lynch Venda 11/06/2012 101.200 32,31 327007300 Share Common Concórdia Venda 12/06/2012 25.000 32,34 80838000 Share Common Votorantim Venda 12/06/2012 125.000 32,3 403787500 Share Common Gradual Venda 13/06/2012 97.400 32,58 3317337000 Share Common HSBC Venda 13/06/2012 55.600 32,34 179826700 Share Common Banif Venda 14/06/2012 120.000 33,07 396876600 Share Common Votorantim Venda 15/06/2012 153.700 32,88 505441700 Share Common XP Venda 15/06/2012 20.100 32,73 65795700 Share Common Banif Venda 18/06/2012 93.000 33,06 307497900 Share Common Bradesco Venda 19/06/2012 93.000 33,53 311806400 Share Common Fator Venda 20/06/2012 93.000 33,16 308365100 Share Common Liquidez Venda 21/06/2012 15.800 32,2 50876000 Share Common Bradesco Venda 22/06/2012 44.900 31,21 140122800 Share Common Concórdia Venda 22/06/2012 8.400 31,28 26275200 Share Common Itaú Compra 25/06/2012 39.200 30,98 121452900 Share Common Bradesco Sell 22/05/2012 2.000 33,05 66.100 Closing Balance Security/ Derivative Characteristic of ,Security Number % interest Same kind Total Share Common 227.383.526 26,06 26,06 3 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On June 2012 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( X) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 13,484 0.00 0.00 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 13,484 0.00 0.00 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 10, 2012 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
